           Case 1:19-cv-00791-CCC Document 16 Filed 11/15/19 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PAMELA A. TRAPANOTTO,                       :   CIVIL ACTION NO. 1:19-CV-791
                                            :
                     Plaintiff              :   (Chief Judge Conner)
                                            :
               v.                           :
                                            :
NORTHEASTERN SCHOOL                         :
DISTRICT and SCOTT D’ORAZIO,                :
                                            :
                     Defendants             :

                                       ORDER

       AND NOW, this 15th day of November, 2019, it having been reported to the

court that this matter has settled, it is hereby ORDERED that all deadlines in the

above-captioned action are STAYED, the Clerk of Court is directed to mark this

matter CLOSED for statistical purposes only, and the parties shall, as soon as

practicable, submit an appropriate dismissal filing in accordance with Federal Rule

of Civil Procedure 41(a). 1


                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania

       1
        Rule 41 contemplates three methods of dismissal. Before an answer or
summary judgment motion has been filed, an action can be dismissed by a notice
of dismissal signed by the plaintiff alone. See FED. R. CIV. P. 41(a)(1)(A)(i). After an
answer or motion for summary judgment has been filed, the parties can dismiss a
case by filing a stipulation of dismissal signed by all parties to have appeared. See
FED. R. CIV. P. 41(a)(1)(A)(ii). Either of these filings operates to close the case and
end the court’s jurisdiction without further court action. For any dismissal that is
conditional or otherwise requires court approval, including, for example, a request
that the court retain jurisdiction for a specific period of time for enforcement of the
settlement, the plaintiff shall submit a motion to dismiss setting forth the requested
terms for dismissal, accompanied by a proposed order. See FED. R. CIV. P. 41(a)(2).
